DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US 2020/0075262).
In regards to claim 1, Cho ‘262 discloses,
A capacitor configured to be surface-mounted on a predetermined mounting surface, the capacitor comprising: 
a capacitor element  (100 – fig. 4; [0040]) including an electrode (131 & 132 – fig. 4; [0040]) at each of both end faces of 5the capacitor element; and 
a bus bar (140 & 150 – fig. 4; [0068]) connected to the electrode, wherein: 
the bus bar includes a plurality of connection terminal portions (142 & 152 – fig. 4-5; [0076] & [0093]) that are arranged in a comb-teeth shape (fig. 5), and 
at least one of the plurality of connection terminal portions is disposed 10on a connection portion disposed in the predetermined mounting surface and is electrically connected to the connection portion ([0104] & [0121] – note electrical connection must be made for the capacitor to function).  

In regards to claim 2, Cho ‘262 discloses,
The capacitor according to claim 1, further comprising an exterior resin (170 – fig. 6; [0120]) that covers the capacitor element, wherein: 

the plurality of intermediate terminal portions being disposed between the electrode terminal portion and the plurality of connection terminal portions (seen in fig. 4-5), 
20the plurality of intermediate terminal portions are arranged in a comb- teeth shape and are disposed in the exterior resin (seen in fig. 4-6), and 
a part of each of the plurality of intermediate terminal portions is connected to a corresponding connection terminal portion among the plurality of connection terminal portions, the part of the each of the plurality of 25intermediate terminal portions being exposed from the exterior resin (seen in fig. 6).  

Claim(s) 1 & 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 6,356,431).
In regards to claim 1, Lin ‘431 discloses 
A capacitor configured to be surface-mounted on a predetermined mounting surface, the capacitor comprising: 
a capacitor element (4 – fig. 3; C2:L62) including an electrode (fig. 3; C3:L1-17) at each of both end faces of 5the capacitor element; and 
a bus bar (6 – fig. 3 & 10; C2:L63-67) connected to the electrode, wherein: 

at least one of the plurality of connection terminal portions is disposed 10on a connection portion disposed in the predetermined mounting surface and is electrically connected to the connection portion (fig. 9-10).  

In regards to claim 3, Lin ‘431 discloses 
The capacitor according to claim 1, further comprising a case (2 – fig. 3-4 & 10; C2:L63-67) that 18houses the capacitor element, wherein: 
the case has an opening surface having an opening, the opening being configured to let the capacitor element pass through and be inserted into the case (fig. 3-4), 
5the plurality of connection terminal portions extends in a first direction parallel to the opening surface, at least part of each of the plurality of connection terminal portions protrudes to an outside of the case in the first direction (fig. 3-4 & 10), and 
the at least part of the each of the plurality of connection terminal 10portions is electrically connected to the connection portion (fig. 8 & 10).  

In regards to claim 4, Lin ‘431 discloses 
The capacitor according to claim 1, further comprising a case (2 – fig. 3-4 & 10; C2:L63-67) that houses the capacitor element, wherein: 

the case has a groove (21 – fig. 3; C2:L63-67) on an inner wall surface of the case that faces one of the both end faces of the capacitor element, the groove extending in an insertion direction along which the capacitor element is inserted into the case (fig. 3), 20and 
the bus bar has a first protrusion (61 – fig. 3 & 10) and a second protrusion (61 – fig. 3 & 10) each of which fits in the groove (starting part of protrusions fits into the groove), and the first protrusion and the second protrusion are aligned along the insertion direction (fig. 10).  

25 In regards to claim 5, Lin ‘431 discloses 
The capacitor according to claim 1, wherein the bus bar further includes a connecting portion that connects the plurality of connection terminal portions to each other, the connecting portion extending in a direction along 19which the plurality of connection terminal portions are arranged (seen in fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JPS57092822A – fig. 2-3			WO2006022257A1 – fig. 1-2		WO2011/005378A1 – fig. 1 & 5		US 9,936,589 – fig. 4-5; C10:L34-45

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/David M Sinclair/Primary Examiner, Art Unit 2848